UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7732


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS EUGENE TAYLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Jerome B. Friedman,
District Judge. (4:05-cr-00009-WDK-JEB-28)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Eugene Taylor, Appellant Pro Se. Eric Matthew Hurt, Lisa
Rae McKeel, Assistant United States Attorneys, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus Eugene Taylor appeals a district court order

denying his motion for a sentence reduction submitted under 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and the

district    court’s     order     and    find    no    abuse      of    discretion.

Accordingly, we affirm on the reasoning of the district court.

See United States v. Taylor, No. 4:05-cr-00009-WDK-JEB-28 (E.D.

Va., filed July 3, 2008; entered July 11, 2008).                   We note Taylor

was not entitled to a resentencing hearing or a sentence below

the Sentencing Guidelines.              See United States v. Dunphy, 551
F.3d 247, (4th Cir. 2009) (“[A] district judge is not authorized

to reduce a defendant’s sentence below the amended guideline

range.”).      We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented    in    the    materials

before   the    court   and   argument       would    not   aid   the    decisional

process.

                                                                           AFFIRMED




                                         2